DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Examiner’s Comment
The indication of allowability is withdrawn in view of newly discovered prior art. A second non-final rejection is being issued as a result of the newly discovered prior art.


Status of Claims
Claims 1-20 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 1/15/2021 with respect to the double patenting rejection has been further considered, and is persuasive. Applicant has filed a terminal disclaimer. However, a new prior art has been discovered that discloses the limitations of the claims, and a second non-final rejection has been made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 5, 9-10, 14-16, and 18-19 are rejected under 35 U.S.C. 102(a) as being anticipated by Paolini (US 7,487,116 B2).

Regarding Claim 1: Paolini discloses a device comprising:
an image storing section for storing a plurality of images of clothing items; Paolini discloses a merchandise representation database that stores images and videos of the merchandise of multiple vendors (Paolini: col. 10, ln 1-10, Fig. 4, #112,432).
memory and processing sections for storing and processing characteristics of the items; Paolini discloses a database including merchandise measurements, modeling and fit data, name, type, style, designer, etc. (Paolini: col. 10, ln. 1-22; see also: Fig. 4, #404,434).
a recommendation section for generating a wardrobe recommendation based on the stored items; Paolini discloses a selection system to select merchandise for the user based on selection criteria, consumer information and sizing/model measurements (Paolini: col. 12, ln. 61-64; see also: col. 12, ln. 45-49).
a personal profile section for a user operable to store a personal profile of a user operable to generate a fashion avatar to interact with the user to provide fashion advice. Paolini discloses where the consumer representation wears the selected merchandise and provide graphical indicators to enhance portions of the merchandise that do not match the fit suggestions, and recommend alteration adjustments to the user  (Paolini: col. 16, ln. 4-28).

Regarding Claim 5: Paolini discloses the limitations of claim 1 above.
Paolini further discloses wherein the personal profile section is further operable to generate the avatar to interact with the user to provide the fashion advice using at least one of the group selected from verbal communications, textual communications, visual communications and some combination of verbal, textual, and visual communications. Examiner notes that Applicant recites at least one of in the claim. Paolini discloses providing graphical enhancements to point to portions of the merchandise that do not match the fit preferences and provide alteration adjustment recommendations (Paolini: col. 16, ln. 4-28).

Regarding Claim 9: Claim 9 recites substantially similar limitations as claim 1. Therefore, claim 9 is rejected under the same rationale as claim 1 above.

Regarding Claim 10: Paolini discloses the limitations of claim 9 above.
Paolini further discloses storing a personal profile of the user on the server, the profile comprising the user’s preferred fashion style. Paolini discloses a consumer representation database that includes consumer preferences, such as the consumer’s preferences for a specific color, designer, or type of garment (Paolini: col. 13, ln. 51-65; see also: Fig. 3, #312).

Regarding Claim 14: Claim 14 recites substantially similar limitations as claim 5. Therefore, claim 14 is rejected under the same rationale as claim 5 above.

Regarding Claim 15: Paolini discloses the limitations of claim 9 above.
Paolini further discloses wherein the image originates from a website of the clothing retailer. Paolini discloses a database of the merchandise including an image of the merchandise and a vendor sebsite with a button for triggering the rendered selections (Paolini: col. 10, ln 1-9; col. 27, ln. 58-67; see also: Fig. 4).

Regarding Claim 16: Paolini discloses the limitations of claim 9 above.
Paolini further discloses establishing communications with a fashion consultant. Paolini discloses third party service providers that provide additional services, such as fashion consulting (Paolini: col. 8, ln. 56-62).

Regarding Claim 18: Paolini discloses the limitations of claim 9 above.
Paolini further discloses establishing communications with a virtual fashion world that interacts with the user. Paolini discloses accessing an environmental representation to view themselves wearing the merchandise, and can interact with other users for their input (Paolini: col. 17, ln. 42-58).

Regarding Claim 19: Paolini discloses the limitations of claim 18 above.
Paolini further discloses wherein the virtual fashion world comprises a virtual fashion show. Paolini discloses the user being able to view the consumer representation as if in a fashion show (Paolini: col. 20, ln. 23-41; see also: col. 7, ln. 26-39).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-3, 6-7, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Paolini (US 7,487,116 B2) in view of Van Overveld (US 20020045959 A1).

Regarding Claim 2: Paolini discloses the limitations of claim 1 above.
Paolini does not explicitly teach wherein the profile section is further operable to alert the user when retail items match a user’s preferred fashion style. Notably, however, Paolini does disclose a consumer representation database with consumer preferences (Paolini: col. 13, ln. 51-65).
To that accord, Van Overveld does teach wherein the profile section is further operable to alert the user when retail items match a user’s preferred fashion style. Van Overveld teaches a clothing preference profile that can be read in the store, and the system will display items in the shop that match the user’s preference profile (Van Overveld: [0116-0117]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the alert to retail items matching the user’s preference to the invention of Paolini. One of ordinary skill in the art would have been motivated to do so in order to provide accurate and personalized recommendations of clothing that are of interest to the user (Van Overveld: [0012]).

Regarding Claim 3: Paolini in view of Van Overveld discloses the limitations of claim 2 above.
Paolini further discloses wherein the personal profiles section is further operable to generate an avatar representing the user’s image and likeness and a clothing recommendation. Paolini discloses a representation that has the user’s measurements and size, and the system is able to provide suggestions for other merchandise that can be paired with the merchandise being displayed on the representation (Paolini: col. 9, ln. 38-60; see also: col. 2, ln. 33-39; col. 6, ln. 61-col. 7, ln. 25; col. 16, ln. 19-23).

Regarding Claim 6: Paolini discloses the limitations of claim 1 above,
Paolini does not explicitly teach wherein the personal profile section is further operable to generate an avatar that provides advice related to employment interviews. Notably, however, Paolini does disclose providing suggestions to the consumer (Paolini: col. 9, ln. 58-60).
To that accord, Van Overveld does teach wherein the personal profile section is further operable to generate an avatar that provides advice related to employment interviews. Van Overveld teaches recommendations for outfits in specific conditions, such as for work (Van Overveld: [0104]; see also: [0037]). While the Van Overveld reference does disclose providing advice for work, the subject specifically pertaining to employment interviews is given little patentable weight. Van Overveld discloses clothing advice for various situations, and the subject of employment interviews specifically does not provide a distinguishable difference from the prior art.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the providing of advice to the invention of Paolini. One of ordinary skill in the art would have been motivated to do so in order to narrow the options of clothes that fit together (Van Overveld: [0047]).

Regarding Claim 7: Paolini discloses the limitations of claim 1 above,
Paolini does not explicitly teach wherein the personal profile section is further operable to generate an avatar that provides advice related to dating. Notably, however, Paolini does disclose providing suggestions to the consumer (Paolini: col. 9, ln. 58-60). The subject matter of dating has been given little patentable weight. The Van Overveld reference does disclose providing advice for different situations, such as for social situations, and the subject of dating specifically does not provide a distinguishable different from the prior art.
 wherein the personal profile section is further operable to generate an avatar that provides advice related to dating. Van Overveld teaches providing recommendations based on various social situations (Van Overveld: [0104]; see also: [0050-0051]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the advice related to dating to the invention of Paolini. One of ordinary skill in the art would have been motivated to do so in order to narrow the options of clothes that fit together (Van Overveld: [0047]).

Regarding Claim 11: Claim 11 recites substantially similar limitations as claim 2. Therefore, claim 11 is rejected under the same rationale as claim 2 above.

Regarding Claim 12: Claim 12 recites substantially similar limitations as claim 3. Therefore, claim 12 is rejected under the same rationale as claim 3 above.

Regarding Claim 20: Paolini discloses the limitations of claim 9 above.
Paolini does not explicitly teach associating the item with future dates related to future fashions shows. Notably, however, Paolini does disclose where the merchandise is displayed on a representation of the user as if on a fashion show runway (Paolini: col. 7, ln. 26-39).


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Paolini (US 7,487,116 B2) and Van Overveld (US 20020045959 A1), in view of Smith (US 20090315893 A1).

Regarding Claim 4: Paolini in view of Van Overveld discloses the limitations of claim 2 above.
The combination does not explicitly teach wherein the personal profiles section is further operable to generate an avatar representing a fictitious entity and a clothing recommendation. Notably, however, Paolini does disclose a representation of the consumer and recommending additional clothing that pairs with the merchandise on display (Paolini: col. 9, ln. 38-60).
wherein the personal profiles section is further operable to generate an avatar representing a fictitious entity and a clothing recommendation. Smith teaches where an avatar can be a model that is customizable, and can be changed to a different figure (Smith: [0002]; [0016]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the avatar representing a fictitious entity to the invention of the combination of Paolini and Van Overveld. One of ordinary skill in the art would have been motivated to do so in order to represent the personal, beliefs, interests, or social status of the user (Smith: [0001]).

Regarding Claim 13: Claim 13 recites substantially similar limitations as claim 4. Therefore, claim 13 is rejected under the same rationale as claim 4 above.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Paolini (US 7,487,116 B2) in view of Wannier (US 20100030663 A1).

Regarding Claim 8: Paolini discloses the limitations of claim 1 above.
Paolini does not explicitly teach a communications section for establishing communications with a third party website to enable a user to purchase an item not presently a part of the user’s wardrobe. Notably, however, Paolini does disclose suggesting additional merchandise that pairs well with a selected item (Paolini: col. 9, ln. 58-60).
To that accord, Wannier does teach a communications section for establishing communications with a third party website to enable a user to purchase an item not presently a part of the user’s wardrobe. Wannier teaches linking the user to the online stores where the elements of an outfit can be purchased or providing one shopping cart where the system is able to put the orders in with the online stores for the user (Wannier: [0120]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the communications with third party websites to enable a user to purchase items to the invention of Paolini. One of ordinary skill in the art would have been motivated to do so in order to acquire the elements of the outfit from various supply resources (Wannier: [0121]).

Regarding Claim 17: Claim 17 recites substantially similar limitations as claim 8. Therefore, claim 17 is rejected under the same rationale as claim 8 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.K./Examiner, Art Unit 3625

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625